—Judgment unanimously affirmed without costs. Memorandum: Plaintiffs appeal from a judgment awarding Sharon E. Garigen (plaintiff) $25,000 for past pain and suffering and $25,000 for future pain and suffering for a period of five years based on injuries to her left wrist and right knee sustained in a motor vehicle accident. The jury awarded plaintiff’s husband no damages on his derivative cause of action. Contrary to plaintiffs’ contention, the verdict is not against the weight of the evidence. Based upon the record before us, we conclude that the evidence did not so preponderate in favor of plaintiffs that the jury’s award of damages could not have been reached on any fair interpretation of the evidence (see, Lolik v Big V Supermarkets, 86 NY2d 744, 746; see generally, Nicastro v Park, 113 AD2d 129, 134-135). Further, we reject plaintiffs’ contention that the award of damages is inadequate; the award does not deviate materially “from what would be reasonable compensation” (CPLR 5501 [c]). Finally, based on the testimony at trial, including the testimony *922concerning the relatively short time during which plaintiff was prevented from performing her household responsibilities, we conclude that the credibility determination of the jury concerning the derivative cause of action should not be disturbed (see, Hodges v City of New York, 195 AD2d 269, 270). (Appeal from Judgment of Supreme Court, Niagara County, Joslin, J.— Damages.) Present — Pine, J. P., Hayes, Hurlbutt, Scudder and Lawton, JJ.